PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/548,468
Filing Date: 3 Aug 2017
Appellant(s): Colgate-Palmolive Company



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 25, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated April 25, 2022 from which the appeal is taken is being maintained by the examiner. 

The following ground of rejection is applicable to the appealed claims.

Claims 1-2, 5-6, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rege (WO 2014/088572 – provided in IDS dated 2/15/2019). 
Rege teaches oral care formulations comprising zinc ions with fluoride ions have enhanced stability when placed in combination with arginine or lysine [0005]. The basic amino acid inhibits the formation of insoluble zinc fluoride thereby enhancing the availability of both zinc and fluoride [0005]. The zinc ion source may be zinc oxide, zinc citrate or combinations thereof and present in an amount of 0.005%-5% [0010]. The fluoride may be present in any amount effective to inhibit tooth decay, for example 500-3000ppm, and may be included as 0.32% sodium fluoride [0010]. The composition is also taught to include a humectant, for example glycerin present at 25-35% [0010][0029]. Arginine may be present as L-arginine at 1-10% [0010]. 
At the time of filing the instant application, one of ordinary skill in the art following the teaching of Rege would have found it prima facie obvious to choose from among the suitable components of Rege to arrive at the instant claims. MPEP 2143(I)(A).  Where, as here, the amounts instantly recited overlap or lie within ranges taught by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 

 (2) Response to Argument

Appellants argue that Rege does not teach glycerin as the sole humectant with any reasonable expectation of success (Appeal Brief at pp. 5-6). 
Examiner disagrees. Rege teaches, “…the foregoing compositions comprising a humectant… e.g. comprising at least 20%, e.g., 20-40%, e.g., 25-35% glycerin” [0009, 0029]. Thus, Rege teaches a composition comprising a humectant wherein the humectant is 25-35% glycerin. Given glycerin is taught as the exemplary humectant by Rege, a skilled artisan following Rege would have been motivated to choose glycerin as the sole humectant. Upon doing so, the skilled artisan would have a reasonable expectation of successfully formulating an oral care composition. Thus, Appellants argument is unpersuasive. 

Appellants argue that Examiner has not demonstrated express teachings in Rege to combine zinc citrate, zinc oxide, arginine and glycerin at the specific amounts required by the amended claims (Appeal Brief at p.5) 
Examiner disagrees. As discussed above, Rege teaches oral care formulations comprising zinc ions with fluoride ions have enhanced stability when placed in combination with arginine or lysine [0005] with a preferred humectant for the composition being glycerin included at 25-35% [0029]. The zinc ion source may be zinc oxide, zinc citrate or combinations thereof and present in an amount of 0.005%-5% [0010]. The fluoride may be present in any amount effective to inhibit tooth decay, for example 500-3000ppm, and may be included as 0.32% sodium fluoride [0010]. Arginine may be present as L-arginine at 1-10% [0010]. The ranges instantly recited fall within the ranges taught by the prior art, so a prima facie case of obviousness is established. MPEP 2144.05(I).  
Appellants argue that based on In re Stepan, the examiner does not offer adequate rationale for why one of ordinary skill in the art would have had a reasonable expectation of success in obtaining the claimed formulation. Appellants then assert that the Examiner has not demonstrated why one of ordinary skill in the art would have expected or predicted that compositions having 35% glycerin to have improved foaming density in formulations having zinc citrate, zinc oxide and arginine as claimed, so the rejection should be withdrawn (Appeal Brief at p.6). 
Examiner disagrees. As discussed above, Examiner has demonstrated a prima facie case of obviousness based on MPEP2144.05(I). A skilled artisan in the field of oral care would have a reasonable expectation of successfully formulating an oral care composition when choosing amount of each components from within the suitable ranges taught by Rege. Once a prima facie case of obviousness is met, as here, the burden shifts to Appellants to provide evidence of nonobviousness, such as comparative data showing the claimed invention possesses improved properties not expected by the prior art. MPEP 2142. Appellants argument erroneously places the burden on Examiner to show that the alleged unexpected result, i.e. improved foaming, is predicted by Rege when the burden to demonstrate an unexpected result is belongs to Appellants. MPEP 716.02(b). The instant claims do not require foaming, so Arguments alleging improved foaming are alleging an unexpected result.  For the reasons discussed below, Appellants have not met their burden of demonstrating an unexpected result. 

Appellants submit that Rege does not indicate that simply “adding a foaming agent” is sufficient to overcome poor foaming in zinc-based oral care formulations. Specifically, Appellants state that Examiner has “not cited anything in Rege which demonstrates glycerin, as the particular amount of 35% by wt. was a parameter that could be modified to obtain an increase in the foam density and volume of oral care compositions”.  “The Examiner has not shown that Rege suggests anything with specifically with respect to foam volume and density much less that glycerin was even a foaming agent”. “Rege simply indicates that the formulations no not ‘have the poor taste and mouthfeel and poor foaming and cleaning associated with conventional zinc-based oral care products’” (Appeal Brief at pp.7-8).  
	Examiner disagrees. As discussed above, the instant claims do not require foaming, so it is the burden of Appellants to demonstrate that the instant claims have unexpected foaming relative to Rege. As noted by Appellants, Rege teaches oral care formulations having improved foaming relative to conventional zinc based oral care products. As such, Appellants allegation that they have achieved improved foaming is not persuasive without an objective comparison the formulation of Rege. MPEP 716.02(e). Here, Appellants have not compared the instantly recited formulation to that of Rege, so Appellants argument that the foam produced by the claimed composition is unexpected in view of Rege is unpersuasive. 

Appellants argue that data in the instant specification demonstrates unexpectedly improved foaming volume and has clear practical significance. Examiner has not considered the surprising technical benefits of the combination of glycerin, arginine, zinc oxide and zinc citrate that are disclosed by the specification. Specifically, Appellants argue that they have demonstrated an unexpected improvement in foam volume and foam density perception citing formulas D and F of tables 1 and 2 (Appeal Brief at pp.9-10). 
Examiner disagrees. To overcome a prima facie case of obviousness, Appellants must demonstrate unexpected results which are both unexpected based on the prior art and commensurate in scope with the instant claims. See MPEP 716.02. Appellants also bear the burden of explaining the results and demonstrating that results are of both statistical and practical significance. MPEP 716.02(b). Appellants have not met their burden. Tables 1 and 2 have only a single data point wherein glycerin is the sole humectant (Formula D, which is equivalent to formula F). This single data point only identifies 38% of the composition and fails to include fluoride. As such, the data point does not fall within the scope if the instant claims because the data point lacks a fluoride source. Further, where Appellants have neither provided a direct comparison to the prior art nor specified 62% of the components in the tested composition, Appellants have not met their burden of demonstrating an unexpected result. MPEP 716. MPEP 716.02(e) requires Appellants to compare the inventive composition to the closest prior art. Appellants failed to do so. The unspecified 62% of components may include a high percentage of foaming agent or may include an agent which inhibits the formation of foam. Without specifying the ingredients tested or providing a direct comparison to the prior art, Appellants have not met their burden of demonstrating unexpected results. MPEP 716.   

Appellants argue claim 17 separately, but reiterate arguments from above. 
Claim 17 recites 0.32% sodium fluoride, which is not taught as included in the tested formulations Appellants allege to provide unexpected results (Examples 1 and 2). While there is no evidence of record that the formulations tested in examples 1 and 2 of the instant specification correlate with the exemplary formulations (Instant Specification at [0053]), Examiner provides the following analysis, purely arguendo, for completeness. The exemplary formulations fail to specify certain components. For example, a teaching of “polymers” is vague and may be a foaming agent or may not induce foaming. Moreover, the exemplary formulations are not commensurate in scope with the instant claims as required by MPEP 716.02(d). For example, the instant claims do not recite a polymer. Last, the exemplary formulations were not compared to the closest prior art as required by MPEP 716.02(e). Thus, as discussed above, Appellants have not met their burden of establishing unexpected results. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612     
                                                                                                                                                                                                   


Conferees:

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.